DETAILED ACTION
Claims 5-10, and 12-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 5-10, and 12-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell et al. (US Publication 2008/0073085 A1; herein “Lovell”) in view of Cunningam (US Patent 6,419,278 B1; herein “Cunningham”) with the teachings et al. (US Patent 6,332,499 B1; herein “Kobylinski”) and Varkey (US Publication 2016/0186507 A1; herein “Varkey”).

In regards to claim 5, Lovell discloses: A method for retrieving from a well of a spoolable tube (at least abstract and paragraphs [0006, 0023-0031], which introduces retrieving the spoolable tube via a connector element; retrieval of element 60), comprising: 
exposing a free end of the tube extending above a surface end of the well (see at least paragraphs [0026-0030]);  U. S. Pat. Appl. No. 16/416,129 Atty. Docket No. ZIL-16-O6US 
Page 2inserting a longitudinal extension of a splice connector (at least 210) into the free end of the tube (at least 212 and/or 214), the splice connector being made from material having a completely filled cross-section (at least paragraphs [0023, 0032-0035, 0046-0047, 0059] introduces for the cross-section of the splice connector, as shown in figures 3-4, to be completely filled with fluid when injected through the coiled tubing) wherein the splice connector is bendable so as to be spoolable onto a winch which contains the spoolable tube (see at least paragraphs [0039-0055] and figures 1-7, which introduces bending of the connector 210 with respect to the tubing 212, 214), the splice connector comprising a center portion (at least 226) having an outer diameter (of at least 226) equal to an outer diameter of a tube (outer diameter of tube at least 212, as shown in at least figure 3), the splice connector comprising a longitudinal extension extending in each longitudinal direction outwardly from the center portion (as shown in the figure 4A illustration herein below), the longitudinal extensions comprising a plurality of spaced apart segments (as shown in the figure 4A illustration herein below) having an outer diameter equal to an inner diameter of the tube (as shown in at least figure 3) and a plurality of longitudinally spaced apart crimp grooves (at least 222, as shown in the figures 3-4) disposed between the spaced apart segments (segments which are longitudinally adjacent to at least 222, as further depicted in the figure 4A illustration herein below);
crimping the tube into the crimp grooves in the splice connector (at least paragraphs [0042-0044, 0061-0063] and figures 1 & 3-6, introduces the connector 210 to be secured to the coiled tubing 212, 214 via crimping); and
retracting the tube by withdrawing the tube and splice connector onto the winch until disposed above a wellhead at an upper end of the well (at least abstract and paragraphs [0006, 0023-0031] and figures 1-7, introduces retrieving the spoolable tube via a connector element until above wellhead).


    PNG
    media_image1.png
    766
    648
    media_image1.png
    Greyscale

However, Lovell appears to be silent in regards to: A method for retrieving an electric submersible pump (ESP) from a well where the ESP is deployed at the end of a spoolable tube; the splice connector being made from a single piece of material and having a completely solid filled, impermeable cross-section; wherein a transition between the spaced apart segments and the crimp grooves is square;
retracting the tube with ESP attached thereto by withdrawing the tube and splice connector onto the winch until the ESP is disposed above a wellhead at an upper end of the well.
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that In re Dailey, 149 USPQ 47 (CCPA 1976). With that being said, the teachings of Cunningham introduces a splice connector for coupling elements. Cunningham discloses: wherein a transition between the spaced apart segments (at least 46) and the crimp grooves (at least 28) is square (at least figures 7-8 & 11-13 and column 4, lines 38-59 introduces “In accordance with a principal feature of the present invention, and as best seen in the enlarged view of FIG. 7, each of the fitting shank grooves 28 is basically a "square-cut" groove”; at least column 5, lines 17-35 introduces “…shrink-deformation of collar 36 thus radially compresses that portion of hose 34 telescopically axially overlapping fitting 26 and forces the wall inner surface 72 of hose 34 to bulge into and thereby partially penetrate each of the grooves 28”; the 90 degree transitioning between the two elements defines the transitioning to be square as square is defined by https://www.merriam-webster.com/dictionary/square as “an instrument having at least one right angle and two straight edges used…”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell to include the teachings of Cunningham, by modifying the transition between the spaced apart segments and the crimp grooves taught by Lovell to include for the transition between the elements to be square taught by Cunningham as it appears that the claimed invention would perform equally well with the disclosed modification(s). “If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has Id. at 417, 82 USPQ2d at 1396 & MPEP §2141, subsection I.
Furthermore, Lovell in view of Cunningham appears to be silent in regards to: the splice connector having a completely solid filled, impermeable cross-section.
The teachings of Kobylinski introduces a splice connector for coupling elements. Kobylinski discloses: the splice connector having a completely solid filled, impermeable cross-section (at least figures 2-4 and column 3, line 50- column 5, line 38 introduces the splice connector 42 to have a solid, filled, impermeable cross-section comprising of plug 106).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell in view of Cunningham to include for the teachings of Kobylinski, by modifying the splice connector taught by Lovell in view of Cunningham to include for a completely solid filled, impermeable cross-section taught by Kobylinski to deploy and power a device, such as an electric submergible pumping system, in a well (at least abstract and column 1, lines 6-11 of Kobylinski).
	Furthermore, Lovell in view of Cunningham with the teachings of Kobylinski appear to be silent in regards to: A method for retrieving an electric submersible pump (ESP) from a well where the ESP is deployed at the end of a spoolable tube; retracting the tube with ESP attached thereto by withdrawing the tube and splice connector onto the winch until the ESP is disposed above a wellhead at an upper end of the well.
an electric submersible pump (ESP) from a well where the ESP is deployed at the end of a spoolable tube; retracting the tube with ESP attached thereto by withdrawing the tube and splice connector onto the winch until the ESP is disposed above a wellhead at an upper end of the well (at least figures 7-14, abstract and paragraphs [0025-0027, 0038-0048, 0063-0072], introduces retrieving a ESP that is coupled to the end of a spoolable tube via a connector element, where the ESP is disposed above a wellhead).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell in view of Cunningham with the teachings of Kobylinski to include the teachings of Varkey, by modifying the wellbore retrieval apparatus comprising of splice connector taught by Lovell in view of Cunningham with the teachings of Kobylinski to include for an ESP to be retrieved taught by Varkey to allow for doing a workover or different wellbore operation to be conducted for purposes of improving the hydrocarbon production operation.
Furthermore, Lovell in view of Cunningham with the teachings of Kobylinski and Varkey appear to be silent in regards to: the splice connector being made from a single piece of material.
Nonetheless, it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell in view of Cunningham with the teachings of Kobylinski to include for the splice connector to be made from a single piece of material to allow for performing in specific downhole environment(s), which include operation(s) in high temperature, high pressure wellbore environments for at least purposes of subterranean fluid (i.e. oil, gas, water, etc.) recovery. 

In regards to claim 6, Varkey further discloses: reinserting the ESP into the well to a depth enabling a selected length of the tube to extend above the well head; securing the tube longitudinally in the wellhead; and exposing electrical conductors in the extended tube to make electrical connection to the ESP in the well (see figures 1-7, abstract and paragraphs [0025-0031 and 0044-0061]).

In regards to claim 7, Varkey further discloses: wherein a spacer is connected between the end of the tube and the ESP, the spacer having a length selected to adjust for a length of the tube removed during the retrieval of the ESP from the well (see paragraphs [0028, 0059, 0093] and claim 10).

In regards to claim 8, Lovell further discloses: wherein the crimping comprising making a first crimp at each crimping groove followed by a second crimp at each crimping groove rotated 90 degrees from the first crimp (as shown in figures 3-6).

In regards to claim 9, Varkey further discloses: closing a valve in the wellhead; and retrieving the ESP from a lubricator coupled to the wellhead (as disclosed in figure 9 and paragraphs [0063-0069]).

In regards to claim 10, Lovell further discloses: wherein the splice connector (210) comprises: a center portion having an outer diameter equal to an outer diameter of a tube of the tubular encapsulated cable; a longitudinal extension extending in each longitudinal direction outwardly from the center portion, the longitudinal extensions comprising a plurality of spaced apartU. S. Pat. Appl. No. 16/416,129Atty. Docket No. ZIL-16-O6USPage 3 segments having an outer diameter equal to an inner diameter of the tube and a plurality of longitudinally spaced apart crimp grooves disposed between the spaced apart segments (as shown in figures 1 & 3-6; paragraphs [0042-0044, 0061-0063] and figures 1 & 3-6, introduces the connector 210 to be secured to the coiled tubing 212, 214 via crimping).

In regards to claim 12, Lovell discloses: wherein the crimp grooves comprise an outer diameter smaller than the outer diameter of the segments by an amount equal to a wall thickness of the tube (as shown in figures 1 & 3-6). 
However, Lovell in view of Varkey appear to be silent in regards to: wherein the crimp grooves comprise an outer diameter smaller than the outer diameter of the segments by an amount equal to a wall thickness of the tube.
Nonetheless, it has been held by the courts that a change in shape or configuration, without any criticality, is nothing more than one of numerous shapes that In re Dailey, 149 USPQ 47 (CCPA 1976).  
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell in view of Varkey to include for the crimp grooves to comprise an outer diameter smaller than the outer diameter of the segments by an amount equal to a wall thickness of the tube to allow for securely connecting tubing segments. 


In regards to claim 13, Lovell discloses: the splice connector (210; as shown in figures 1 & 3-6). 
However, Lovell in view of Varkey appears to be silent in regards to: the splice connector is formed from one of titanium and alloys thereof.
Nonetheless, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell in view of Varkey to include the splice connector to be formed from one of titanium and alloys thereof to allow for withstanding high temperature, high pressure within the borehole during wellbore operations. 

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovell et al. (US Publication 2008/0073085 A1; herein “Lovell”) in view of Kobylinski et al. (US Patent 6,332,499 B1; herein “Kobylinski”) with the teachings of Varkey (US Publication 2016/0186507 A1; herein “Varkey”), Emerson (US Publication 2008/0026623 A1; herein “Emerson”), and Ullrich et al. (US Patent 4,490,065; herein “Ullrich”).

In regards to claim 14, Lovell in view of Kobylinski and Varkey discloses claim 5 above. 
However, Lovell in view of Kobylinski and Varkey appears to be silent in regards to: wherein the tube comprises a tubing encapsulated cable (TEC) and further comprising drilling out electrical conductors in the TEC for a longitudinal distance corresponding to a length of a longitudinal extension of the splice connector.
Nonetheless, Emerson discloses: wherein the tube comprises a tubing encapsulated cable (TEC) (see abstract).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell in view of Kobylinski and Varkey to include the teachings of Emerson, by modifying the tubing comprising of electrical conductors taught by Lovell in view of Kobylinski and Varkey to include for the tubing the comprise of a tubing encapsulated cable (TEC) taught by Emerson to allow for a unique, efficient sealed electrical connector assembly for coupling the conductive wires of a motor lead extension cable with the conductive wires of other power cables (paragraph [0002]).

Nonetheless, Ullrich discloses: drilling out electrical conductors in the TEC for a longitudinal distance corresponding to a length of a longitudinal extension of the splice connector (in column 1, lines 5-64, introduces one way for connecting a splice connector to tubings, holes must be drilled out within the respective tubulars prior to connecting via splicing).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Lovell in view of Kobylinski, Varkey, and Emerson to include for the teachings of Ullrich, by modifying the splice connection method of the tubulars taught by Lovell in view of Kobylinski, Varkey, and Emerson to include for drilling out the tubulars prior to connection taught by Ullrich to allow for a securing commingling of the tubing elements.

In regards to claim 15, Lovell further discloses: wherein the splice connector is pre- assembled to a length of TEC disposed on a winch (as disclosed in figures 1-7 and paragraphs [0039-0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676